           Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORGE IRIZARRY,

                                 Plaintiff,

                     -against-
                                                                   21-CV-5170 (LTS)
 MANHATTAN CORRECTIONAL CENTER;
 MARTI-JINCON VITALE, Former Warden,                             ORDER TO AMEND
 CHARISMA EDGE, current AW; ROBERT
 HAZLEWOOD, former Warden; N. DIAYE;
 JOHN DOE, former warden 2019-2020,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently detained at the Metropolitan Correctional Center (MCC),

brings this action pro se, alleging that Defendants violated his constitutional rights. He sues

MCC, its current acting warden, and three former wardens. By order dated July 12, 2021, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP). 1 For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
             Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 2 of 19




from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                           BACKGROUND

        Plaintiff’s complaint contains the following allegations. Plaintiff has been at MCC since

March 2019 and has been “neglected medical attention many times.” (ECF 1 at 4.) Before

Plaintiff was incarcerated, he suffered “an eye injury that requires surgery” (id.), which has not

yet taken place. Plaintiff also suffers from post-traumatic stress disorder and anxiety for which he

takes medication, but he has been taken “on & off of [his] medications whenever they want to”

do so. 2 Plaintiff “put in numerous ‘cop outs’ to medical + even to higher executives, which have

either been ignored, unresponsive and even deleted.” 3 (Id.)

        Then, in February 2020, “[t]he building went on lockdown and none of the inmates knew

why.” (Id.) During this period, inmates were denied communication with their families, locked in

their cells without showers or recreation for 80 hours at a time, and “for more than a month”

received cold food trays. (Id.) Plaintiff eventually learned that an inmate had found a gun in the

facility. After the gun was found, the administration “brought a special team of officers that came

in and used excessive force on inmates that didn’t have any wrongful acts.” (Id. at 5.) This left

Plaintiff “mentally disturbed” and he wakes up in the night “anytime [he] hear[s] footsteps or

keys.” 4 (Id.)




        2
            It is unclear who Plaintiff alleges is responsible for changing his medication.
        3
            All spelling and punctuation in language quoted from the complaint is original.
        4
            Plaintiff does not allege that officers used excessive force against him personally.


                                                    2
            Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 3 of 19




        Plaintiff brought these concerns to the attention of his attorney, 5 and eventually the

Federal Defenders initiated litigation about conditions at MCC. 6 Since making this report to the

Federal Defenders, Plaintiff has “been treated unfairly.” (Id. at 7.) Plaintiff was “removed from

multiple cells,” his mail is “always being tampered with,” his family has received envelopes

from him with “no mail inside,” his food “smells funny at times,” and he has to “beg for medical

attention.” (Id.)

        From April 26, 2021, to June 8, 2021, Plaintiff was confined in the segregated housing

unit (SHU) because Officer Nadel, who “has a personal issue with [Plaintiff] decided to fabricate

a lie.” (Id. at 8.) Officer Nadel falsely charged Plaintiff with being in possession of drugs and

alcohol, and the matter was referred to the Federal Bureau of Investigation, which declined to

pursue it. At Plaintiff’s disciplinary hearing, “[t]he ticket was expunged due to multiple errors

and technicalities” (id.), but he had already spent 43 days in the SHU.

        Officer Nadel, who is not named as a defendant in this action, also “verbally assaulted”

Plaintiff by calling him “a bitch,” suggesting that he was “never [going] home,” and cautioning

him not to “drop the soap.” (Id.) Plaintiff grieved these incidents but never received a copy

showing that his grievances were filed, which he alleges is “a violation of [his] constitutional

rights.” (Id.)

        Plaintiff also asserts claims about conditions at MCC generally, including that detainees

“have been denied law library”; vents and windows are “full of rust and dust”; inmates are

denied cleaning supplies, and the facilities are sanitized only “when higher ups are walking



        5
        Plaintiff has pending criminal proceedings in this Court. See United States v. Irizarry,
No. 17-CR-0283-16 (LAP) (S.D.N.Y.).
        6
          The Court has not located any public records showing that Plaintiff is a named party in
litigation about conditions at MCC.


                                                  3
            Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 4 of 19




around”; and rodents and insects are “constantly in the cells,” and staff remove items used to

block rat holes. In addition, in connection with the Covid-19 pandemic, Plaintiff alleges, without

additional details, that “they weren’t following the proper procedures for Covid,” and that

detainees have had “limited access to family members” and “couldn’t mourn properly” family

members who “died since the Corona pandemic.” (Id. at 9.) 7

        Plaintiff sues MCC, the current acting warden, and three former wardens of MCC,

seeking damages.

                                             DISCUSSION

A.      Claims against MCC and Official-Capacity Claims Against Wardens

        Under the doctrine of sovereign immunity, the United States is immune from suit except

where it consents to being sued. United States v. Mitchell, 445 U.S. 535, 538 (1980); see

Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (“Because an action

against a federal agency . . . is essentially a suit against the United States, such suits are . . .

barred under the doctrine of sovereign immunity, unless such immunity is waived.”). Sovereign

immunity therefore bars Plaintiff’s claims against MCC and his official-capacity claims against

MCC wardens unless the claims arise under a statute waiving their sovereign immunitiy.

        The Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-80, provides a limited

waiver of sovereign immunity for injuries arising from the tortious conduct of federal officers or

agents acting within the scope of their office or employment. See § 1346(b)(1). 8 Plaintiff’s


        7
          It is unclear from the allegations of the complaint whether these are conditions that
Plaintiff has personally experienced or whether he raises only conditions and problems that other
detainees have experienced.
        8
          The FTCA does not waive the sovereign immunity of the United States for
constitutional torts. FDIC v. Meyer, 510 U.S. 471, 477–78 (1994) (“By definition, federal law,
not state law, provides the source of liability for a claim alleging the deprivation of a federal
constitutional right. . . . [And] the United States simply has not rendered itself liable under [the


                                                    4
          Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 5 of 19




claims for money damages based on allegations regarding inadequate medical care and

inadequate conditions of his confinement at MCC and can be liberally construed as tort claims

under the FTCA. The only proper defendant for an FTCA claim is the United States of America.

See 28 U.S.C. § 2679(d)(1) (“[T]he United States shall be substituted as the party defendant”).

Any claims that Plaintiff is asserting under the FTCA against MCC and the MCC Wardens in

their official capacities for tortious conduct therefore must be brought against the United States.

       Moreover, an FTCA claimant must exhaust his administrative remedies before filing suit

in federal court by: (1) filing a claim for money damages with the appropriate federal

government entity and (2) receiving a final written determination from that agency. See 28

U.S.C. § 2675(a); Phillips v. Generations Family Health Ctr., 723 F.3d 144, 147 (2d Cir. 2013).

FTCA claims must be “presented in writing to the appropriate Federal agency within two years

after such claim accrues” and an FTCA action must be commenced within six months of when

the agency issues its final denial of administrative remedy. Roberson v. Greater Hudson Valley

Family Health Ctr., Inc., ECF 1:17-CV-7325, 17, 2018 WL 2976024, at *2 (S.D.N.Y. June 12,

2018); see also 28 U.S.C. § 2401(b).

       The statute of limitations is non-jurisdictional and subject to equitable tolling. United

States v. Kwai Fun Wong, 575 U.S. 402, 412 (2015) (“Section 2401(b) is not a jurisdictional

requirement. The time limits in the FTCA are just time limits, nothing more.”). But the

requirement that claims be presented to the agency for administrative exhaustion is

“jurisdictional, [and] cannot be waived.” Celestine v. Mount Vernon Neighborhood Health Ctr.,

403 F.3d 76, 82 (2d Cir. 2005); Foster v. Fed. Emergency Mgmt. Agency, 128 F. Supp. 3d 717,




FTCA] for constitutional tort claims.”). The Court therefore addresses Plaintiff’s constitutional
claims separately below.


                                                 5
          Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 6 of 19




728 (E.D.N.Y. 2015) (“Failure to comply with [presentment] results in dismissal of the suit.”).

Moreover, “[t]he burden is on the plaintiff to both plead and prove compliance with the [FTCA’s]

statutory requirements.” In re Agent Orange Prod. Liab. Litig., 818 F.2d 210, 214 (2d Cir. 1987).

       Plaintiff does not allege that he exhausted his administrative remedies by filing a claim

for damages regarding the conditions at MCC, noncompliance with Covid-19 protocols, or

inadequate medical care, with the United States Bureau of Prisons (BOP). Nor does Plaintiff

allege that he received a final written determination from the BOP. Because Plaintiff has not

alleged facts showing that he complied with the FTCA’s requirement that an administrative claim

be presented to the agency, the Court lacks jurisdiction of his FTCA claims. See, e.g., Adeleke v.

United States, 355 F.3d 144, 154 (2d Cir. 2004) (holding that, among other reasons, because

FTCA claims were not administrative exhausted, “there is no federal jurisdiction under that

statute to hear his damages claim”).

       Plaintiff’s claims against MCC and official-capacity claims against MCC wardens are

therefore dismissed for lack of subject matter jurisdiction, based on sovereign immunity, without

prejudice to Plaintiff’s filing an action asserting FTCA claims against the United States, after he

has exhausted his administrative remedies.

B.     Constitutional Claims

       The Court construes Plaintiff’s allegations that federal employees violated his

constitutional rights as claims arising under Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971). See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)

(“[Bivens] is the federal analog to suits brought against state officials under [§ 1983].”); Morales

v. City of New York, 752 F.3d 234, 237 (2d Cir. 2014) (holding that district court properly

construed § 1983 claims brought against federal employee as arising under Bivens).




                                                 6
          Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 7 of 19




       To state a claim for relief under Bivens, a plaintiff must allege facts that plausibly show

that: (1) the challenged action was attributable to an officer acting under color of federal law, and

(2) such conduct deprived him of a right, privilege, or immunity secured by the Constitution. See

Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (citing Bivens, 403 U.S. at 389). Bivens

relief against federal officials in their individual capacities is available only where the individuals

were personally involved in the alleged constitutional violations. Ziglar v. Abbasi, 582 U.S. __,

137 S. Ct. 1843, 1860 (2017); Turkmen v. Hasty, 789 F3d 218, 233 (2d Cir. 2015).

       The Supreme Court has recognized implied causes of action under Bivens in three

contexts: (1) unreasonable search and seizure under the Fourth Amendment, Bivens, 403 U.S.

388 (1971); (2) employment discrimination under the Due Process Clause of the Fifth

Amendment, Davis v. Passman, 442 U.S. 228 (1979); and (3) inadequate medical treatment of a

convicted prisoner under the Eighth Amendment, Carlson v. Green, 446 U.S. 14 (1980). See

Ziglar, 137 S. Ct. at 1854-55. The Supreme Court has made clear, however, that “expanding the

Bivens remedy is now a ‘disfavored’ judicial activity.” id. at 1857. If a claim arises in a “new

context” because it differs meaningfully from a recognized Bivens claim, the Court must

determine if it is appropriate to imply a new private right of action, including asking whether

there are “special factors counselling hesitation” in doing so. Id. at 1857; see also Bueno Diaz v.

Mercurio, 442 F. Supp. 3d 701, 710 (S.D.N.Y. 2020) (“[D]istrict courts have disagreed on

whether the availability of an FTCA action precludes a Bivens remedy in the wake of Abbasi.”).

       It is unclear whether a Bivens remedy is available to a federal pretrial detainee asserting

damages claims based on a federal employee’s deliberate indifference to the conditions of the

detainee’s confinement or the detainee’s serious medical needs. Compare Laurent v. Borecky, No.

17-CV-3300 (PKC) (LB), 2018 WL 2973386, at *5 (E.D.N.Y. June 12, 2018) (holding that a




                                                  7
              Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 8 of 19




Fifth Amendment claim for damages for constitutionally inadequate medical treatment bears a

strong resemblance to the Eighth Amendment claim brought by convicted state prisoners in

Carlson, and thus federal pretrial detainees may bring such a claim for damages under Bivens

because this was not a new context), with Rivera v. Fed. Bureau of Prisons, No. 17-CV-5103

(GBD) (DF), 2018 WL 11312146, at *8 (S.D.N.Y. Dec. 14, 2018) (“[A]s Abbasi states, “even a

modest extension [of Carlson] is still an extension.”), report and recommendation adopted in

part, 368 F. Supp. 3d 741 (S.D.N.Y. 2019) (declining to dismiss sua sponte the Bivens claims

against John Doe defendants, who had not been served). 9 Even assuming for purposes of this

order that a Bivens action for damages is available, Plaintiff fails to plead facts stating such

claims.

                 Medical Care

          A federal detainee’s claim for deliberate indifference to his serious medical needs arises

under the Fifth Amendment’s Due Process Clause. See Hill v. Curcione, 657 F.3d 116, 122 (2d

Cir. 2011) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Darnell v. Pineiro, 849 F.3d 17,

21 n.3 (2d Cir. 2017)). To state a claim for constitutionally inadequate medical care, a plaintiff

must plead facts showing that (1) the deprivation of medical care is objectively “sufficiently

serious” in light of a medical condition “that may produce death, degeneration, or extreme pain,”

Hill, 657 F.3d at 122, and (2) “the defendant-official . . . intentionally . . . or recklessly failed to



          9
          See also Rivera v. Fed. Bureau of Prisons, No. 17-CV-5103 (GBD) (DF), 2018 WL
11312146, at *6 (S.D.N.Y. Dec. 14, 2018) (“[T]he Public Health Services Act (the “PHSA”), 42
U.S.C. § 233(a), makes clear that a Bivens claim brought by an inmate simply will not lie against
federal actors who, as employees of the federal Public Health Service (the “PHS”), are accused
of wrongdoing arising out of their provision of medical services to the plaintiff, or their engaging
in “related functions,” because the sole recourse available to a plaintiff for any harm resulting
from such actors’ conduct would be a tort claim against the United States, under the FTCA.”),
report and recommendation adopted, 368 F. Supp. 3d 741 (S.D.N.Y. 2019).


                                                    8
             Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 9 of 19




act with reasonable care . . . even though the defendant-official knew, or should have known,”

that the alleged medical condition “posed an excessive risk to health or safety.” Darnell, 849

F.3d at 35; see also Hill, 657 F.3d at 122–23.

        Here, Plaintiff’s allegations regarding his medical issues are too vague to show that his

medical needs were objectively sufficiently serious. He alleges that he was “neglected medical

attention many times” but does not plead any facts about the medical problem (or problems) for

which he was seeking medical care. 10 Plaintiff does allege that he suffered an “eye injury” years

earlier that requires treatment, but he does not plead any facts about the current status of this

condition or show that any delay in treatment poses a serious risk of harm.

        Moreover, a Bivens claims for damages will lie only against an individual who was

personally involved in depriving Plaintiff of a constitutional right. The only individuals named in

the complaint are current and former wardens of MCC, and Plaintiff does not plead any facts

suggesting that the wardens were personally involved in denying him medical care. “Because

vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Al- Jundi v. Estate of Rockefeller,

885 F.2d 1060, 1065 (2d Cir. 1989). Plaintiff alleges that he named the wardens as defendants

because they “were the higher executives who had the power to change a lot of the foul play that

was taking place.” (ECF 2 at 7.) Plaintiff also alleges that “they” deleted his sick call requests

and engaged in “illegal . . . tampering,” but it is not clear that he is suggesting that the wardens

themselves did so; he also alleges that “they” frequently changed his medication, but the wardens


        10
          As set forth above, tort claims seeking damages from the United States (or its agencies
and officers), such as claims for negligence or medical malpractice, arise under the FTCA and
must be presented to the BOP for administrative exhaustion before filing suit.


                                                    9
         Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 10 of 19




are not medical professionals responsible for prescribing medication and it is unclear to whom he

is referring. Plaintiff’s allegations are thus insufficient to show that one or more of the wardens

was personally aware of and deliberately indifferent to his serious medical needs, and Plaintiff

fails to state a claim on which relief can be granted under Bivens for constitutionally inadequate

medical care.

                Conditions of Confinement

       Plaintiff may also be attempting to assert some claim under Bivens against the wardens in

their individual capacities for unconstitutional conditions of confinement. But again, Plaintiff

fails to plead facts showing that the wardens were personally involved in the constitutional

violations. Plaintiff alleges, for example, that facilities were adequately cleaned only when

“higher ups” were present (ECF 1 at 9); this allegation undercuts Plaintiff’s claim that the acting

or former wardens personally knew or should have known of unconstitutional conditions at

MCC. Moreover, it is often unclear from Plaintiff’s allegations whether he is describing his own

injuries or injuries that others suffered. And Plaintiff’s allegation that Defendants “weren’t

following the proper procedures for Covid” (ECF 1 at 9) is insufficient to describe what

Defendants did or failed to do that violated his rights.

       Because Plaintiff fails to plead facts showing that the individual defendants personally

knew or should have known about specific conditions of Plaintiff’s confinement that violated his

constitutional rights, Plaintiff fails to state a Bivens claim for damages against them based on

these allegations.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects unless it would be futile. See Hill v. Curcione, 657 F.3d 116, 123–24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). At this stage, the Court, without




                                                 10
            Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 11 of 19




resolving whether a Bivens claim is available, grants Plaintiff leave to replead his claims that his

constitutional rights were violated.

       Should he choose to replead, Plaintiff must name as defendant(s) the individuals who

were personally involved in the deprivation of his constitutional rights, and include facts

explaining how each person was involved in violating his rights. 11 The Court also grants Plaintiff

leave to replead his FTCA claims against the United States and to plead facts showing that he has

exhausted his administrative remedies by presenting a claim for damages to the BOP.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;


       11
           Plaintiff has not explicitly requested injunctive relief, but the Court notes that federal
prisoners challenging the conditions of their confinement and seeking injunctive relief may do so
in a petition brought under 28 U.S.C. § 2241. Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir.
2008); see, e.g., Ilina v. Zickefoose, 591 F. Supp. 2d 145, 150 (D. Conn. 2008) (noting that “the
Second Circuit has repeatedly and consistently held § 2241 to be a proper vehicle for asserting
conditions-of-confinement claims, without limitation”). While there is no statutory exhaustion
requirement for a section 2241 petition, the Second Circuit has held that exhaustion of
administrative remedies is generally a prerequisite to habeas corpus relief under section 2241.
See Carmona v. United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001); United States
ex rel. Scranton v. New York, 532 F.2d 292, 294 (2d Cir. 1976). The BOP has a four-step
Administrative Remedy Program for presenting administrative claims to the agency. 28 C.F.R.
§§ 542.10–19. Plaintiff does not specify whether he has presented his claims to the BOP. If
Plaintiff seeks only injunctive relief, instead of damages, he may wish to bring his claims in a
petition for a writ of habeas corpus under 28 U.S.C. § 2241 after exhaustion.


                                                 11
         Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 12 of 19




       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, and label the document with docket number 21-CV-

5170 (LTS). An Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show

good cause to excuse such failure, the complaint will be dismissed for failure to state a claim

upon which relief may be granted.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose




                                                 12
          Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 13 of 19




of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 17, 2021
           New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                              13
           Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 14 of 19




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 15 of 19




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 16 of 19




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 17 of 19




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 18 of 19




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-05170-LTS Document 6 Filed 08/17/21 Page 19 of 19




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
